Citation Nr: 1122892	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-00 644	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the lumbar spine to include as secondary to a left ankle sprain.

2. Entitlement to service connection for a left knee disability to include as secondary to a left ankle sprain.

3. Entitlement to service connection for arthritis.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction AOJ)).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in May 2010, when it was remanded for further development, to include requesting additional information and treatment records from the Veteran.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims of service connection for degenerative arthritis of the lumbar spine and for a left knee disability, secondary to a left ankle sprain, are REMANDED to the RO via the Appeals Management Center in Washington, DC.  .

A decision on the claim of service connection for arthritis is deferred, pending final adjudication of the other claims.


REMAND

In April 2011, the Veteran submitted additional evidence to the Board which directly relates to the claims on appeal and the specific reasons for the prior remand.  However, this evidence was not accompanied by a waiver of the right to have the RO initially consider the evidence.  



Pursuant to 38 C.F.R. § 20.1304, and in order to ensure procedural due process, the case is REMANDED for the following action:

Adjudicate the claims of service connection for degenerative arthritis of the lumbar spine and for a left knee disability, considering the additional evidence submitted since the supplemental statement of the case was issued in March 2011.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


